DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the phrase “control the temperature of the polishing process” is unclear and inerrant.  The ‘process’ does not have a temperature and therefore the temperature ‘of the process’ cannot be controlled.  During the process, the temperature of the pad, slurry, wafer head, etc. can be controlled but not the ‘process’ as the process is made up of method steps and method steps do not have a ‘temperature.’
Appropriate correction is required.
Drawings
The drawings are objected to because Fig 2, step 210 shows incorrect information.  If Td-T is negative that means the current temp is greater than the desired temp Td which means the temperature needs to DECREASE and if Td-T is positive that means the current temp is below the Td which means the temp needs to increase.  This step in Fig 2 is incorrect.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The phrase “control the temperature of the polishing process” is unclear and inerrant.  The ‘process’ does not have a temperature and therefore the temperature ‘of the process’ cannot be controlled.  During the process, the temperature of the pad, slurry, wafer head, etc. can be controlled but not the ‘process’ as the process is made up of method steps and method steps do not have a ‘temperature.’
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, the phrase “control the temperature of the polishing process” is unclear and inerrant.  The ‘process’ does not have a temperature and therefore the temperature ‘of the process’ cannot be controlled.  During the process, the temperature of the pad, slurry, wafer head, etc. can be controlled but not the ‘process’ as the process is made up of method steps and method steps do not have a ‘temperature.’
	Claim 1 and throughout the claims, the term ‘amount of material of the substrate’ is unclear.  IS there a specific material? A layer? Is the ‘amount’ the thickness? Weight? Volume? IS the signal generated during the polishing process?
 Claim 4 says the monitoring system detects ‘exposure of a layer.’ Does this correlate to the ‘amount of material?’ How?  Isn’t the amount of material the same if not exposed to being exposed? Or are there two signals. One for the ‘amount’ and one for ‘exposure?’
Claim 5, is the ‘layer’ the same as the ‘material’ in claim 1? Same for claim6, is the ‘layer’ or ‘amount removed’ correlating to the ‘material’ of claim 1? Same for claims 7-8, 10,11,13,17,19,20.
	Claim 15 is unclear as the ‘process’ does not have a temperature so the sensor must be monitoring the temperature ofa component of the apparatus, such as pad, carrier head, wafer, slurry, etc.  Claims 17-20 have similar 112 problems as detailed above that need clarification and correction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by ONO-2012/0190273.
ONO discloses 1. A chemical mechanical polishing system 10, comprising: a support 12 to hold a polishing pad 14; a carrier head 16 to hold a substrate against the polishing pad 14 during a polishing process;  an in-situ monitoring system (Abstract, [0010-0011],[0024] not shown [0047-torque current monitor, eddy sensor, optical sensor], configured to generate a signal that depends on an amount of material on the substrate (0047-film/material thickness of substrate ); a temperature control system 34 to control a temperature of the polishing process; and a controller (not shown [0061] Claims 5-7) coupled to the in-situ monitoring system and the temperature control system, the controller configured to cause the temperature control system to vary the temperature of the polishing process in response to the signal [0061] claims 5,6,7.  
3. The system of claim 1, wherein the controller is configured to store data indicating a desired temperature of polishing process as a function of the signal, and the controller is configured to drive the temperature of the polishing process toward the desired temperature (Claims 5-7).  
4. The system of claim 3, wherein the in-situ monitoring system is configured to detect exposure of an underlying layer of the substrate during the polishing process [0061],claim 7.  
5. The system of claim 4, wherein the function comprises a step function that is discontinuous upon changes of exposure of the underlying layer of substrate (Cases 1-3, claims 5-7; can continuous or discontinuous within the first and second polishing step or between the two steps).  
6. The system of claim 3, wherein the in-situ monitoring system is configured to generate a signal having a value representative of a thickness of a layer or of an amount removed during the polishing process ([0061], claims 5-7).  
7. The system of claim 6, wherein the value of the signal is proportional to the thickness of the layer or the amount removed ([0061, claims 5-7).  
8. The system of claim 6, wherein the function comprises a continuous function that is continuous across changes in the thickness of the layer of the substrate or the amount removed (Cases 1-3, claims 5-7; can continuous or discontinuous within the first and second polishing step or between the two steps).  
9. The system of claim 6, wherein the controller is configured to cause the temperature control system to change the temperature of the polishing process in response to the value of the signal crossing a threshold ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  
10. The system of claim 9, wherein the value of the signal crossing the threshold indicates that a remaining thickness of the layer has fallen below a threshold thickness ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  .  
11. The system of claim 10, wherein the controller is configured to reduce the temperature in response to the remaining thickness of the layer falling below the threshold thickness ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  .  
12. The system of claim 11, wherein the controller is configured to reduce the temperature by at least 10 C.  [0076-discusses the pad temp set at 0° C, and if not cooled could rise to 70°C, therefore the temperature is controlled by cooling at least 10°C.]
13. The system of claim 10, wherein the controller is configured to increase the temperature in response to the remaining thickness of the layer falling below the threshold thickness ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  .  
14. The system of claim 10, wherein the controller is configured to adjust the temperature by an amount sufficient to achieve a target polishing characteristic ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  .  
15. The system of claim 3, further comprising a sensor 32 to monitor the temperature of the polishing process (polishing pad), and wherein the controller receives a signal from the sensor, and wherein the controller comprises a closed-loop control of the temperature control system to drive a measured temperature from the sensor to the desired temperature ([0061], claims 5-7).  
16. The system of claim 1, wherein the in-situ monitoring system comprises an optical monitoring system, eddy current monitoring system, a friction sensor, a motor current or motor torque monitoring system or a temperature sensor [0047].  
17. A method of chemical mechanical polishing with apparatus 10, comprising: holding a substrate against a polishing pad 16; monitoring an amount of material on the substrate with an in-situ monitoring system during a polishing process of the substrate and generating a signal that depends on the amount of material ([0061], claims 5-7); and causing a temperature control system 34 to vary a temperature of the polishing process in response to the signal ([0061],claims 5-7,11).  
18. The method of claim 17, comprising storing data indicating a desired temperature of the polishing process as a function of the signal ([0061],claims 5-7).  
19. The method of claim 18, wherein the in-situ monitoring system is configured to generate a signal indicating exposure of an underlying layer of the substrate during the polishing process, and the function comprises a step that is discontinuous upon changes of exposure of the underlying layer of substrate ([0061, claims 5-7,11).  
20. The system of claim 18, wherein the in-situ monitoring system is configured to generate a value representative of a thickness of a layer being polishing or an amount removed during the polishing process, and the function comprises a continuous function that is continuous across changes in the thickness of the layer or the amount removed ([0061], (Cases 1-3, claims 5-7; can continuous or discontinuous within the first and second polishing step or between the two steps).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ONO in view of XU-2010/0279435.
	ONO discloses the claimed invention as detailed above, include temperature control nozzles 24, but does not disclose the temperature control system to be one of the elements listed in claim 2. However, XU teaches a CMP system and method for controlling temperature of polishing pad/slurry/wafer during polishing using a heat exchanger 62 configured to exchange heat with a polishing liquid before the polishing liquid is delivered to the polishing pad to control temperature during polsihing. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to substitute the temperature control system of Ono using nozzles, with a heat exchanger for controlling temperature of slurry, as taught by Xu, in order to make the system more efficient by controlling temperature of slurry since slurry is already being supplied in Ono thereby eliminating the need for another set of nozzles. In addition, using cooling nozzles or slurry heat exchanger would have been obvious to one of ordinary skill in the art at time invention was made to control temperature of the pad/slurry since the examiner takes Official Notice of the equivalence of cooling nozzles and slurry heat exchanger for their use in the CMP art and the selection of any of these known equivalents to control temperature would be within the level of ordinary skill in the art.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices for controlling temperature during CMP.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
June 16, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723